Citation Nr: 0308572	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  97-32 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for acute and subacute 
peripheral neuropathy due to exposure to dioxin-containing 
herbicides, to include Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
RO.  

This case was also before the Board in September 1999 and was 
remanded for further development.  



REMAND

The Board notes that the veteran indicated on the October 
1997 VA Form 9 that he wanted to appear before a Veterans Law 
Judge at the local RO.  The hearing was subsequently 
scheduled, but the veteran failed to report.  

Upon review of the claims file, it appears that the veteran 
may not have received adequate notice of the hearing due to a 
change of address.  Likewise, there is no indication that the 
veteran has withdrawn his hearing request.  

Accordingly, for Due Process reasons, the Board must REMAND 
the case to the RO for the following action:

The RO should take appropriate steps to 
contact the veteran to clarify whether he 
still desires a hearing before a Veterans 
Law Judge at the RO.  If the veteran 
still wishes to testify at such a 
proceeding, then the RO should undertake 
all indicated steps to schedule this 
hearing at the earliest opportunity.  The 
RO should undertake any indicated 
development in this regard.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




